DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is a single run-on sentence that appears to be a restatement of the independent claim.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swadi et al. (US 20190003264).
Regarding claim 1: Swadi discloses a  method of performing a well bore operation in a well bore (Fig. 1; abstr.; [0006]-[0001]). Swadi discloses connecting a window mill to a whipstock connector forming a tubular section (Figs. 1, 3; [0039]). Swadi discloses supporting a tool below the whipstock connector (Fig. 2; [0050]). Swadi discloses running the window mill, the whipstock connector, and the tool into the well bore (Figs. 1, 2, 23; [0050], [0119]-[0120]). Swadi discloses axially loading the tool to perform the well bore operation (Figs. 1, 2, 23; [0050], [0054], [0108], [0119]-[0120]).
Regarding claim 9: Swadi discloses disconnecting the window mill from the whipstock connector after axially loading the tool (Figs. 1-3, 23; [0050], [0054], [0108], [0119]-[0120]). 
Regarding claim 10: Swadi discloses that disconnecting the window mill includes rotating the window mill to break a shear pin (Fig. 3; [0053]). 
Regarding claim 11: Swadi discloses that disconnecting the window mill includes rotating the window mill to disengage from a lug 338 provided on the whipstock connector (Fig. 3; [0053] - shear pins 338 can be releasable or breakable fasteners and are interpreted to disclose the broad recitation of a disengaging a lug (disengaging would include both a breaking or otherwise releasing from a fastener)). 
Regarding claim 12: Swadi discloses that axially loading the window mill includes transferring one of a pull and a push force from the window mill to the whipstock connector (Figs. 1-3, 23; [0050], [0053], [0054], [0108], [0119]-[0120]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Swadi et al. (US 20190003264) in view of Hora et al. (US 20200131886).
Swadi discloses the invention substantially as claimed and as discussed above.
Regarding claim 2: Swadi does not explicitly disclose that supporting the tool includes mounting one of a brush and a scraper downhole of the whipstock connector. Hora discloses mounting one of a brush and a scraper downhole of the whipstock connector (Fig. 1A; [0053]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have added one of a brush and a scraper downhole of the whipstock connector, as taught by Hora, so that the assembly can clean the wellbore, set the anchor, set the packer, and form a sidetrack in the wellbore in a single trip. 
Regarding claim 3: Swadi, as modified by Hora, discloses that axially loading the tool includes applying at least one of a push force and a pull force on the one of the brush and the scraper without disconnecting the window mill and the whipstock connector (Hora - [0069]). 
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Swadi et al. (US 20190003264) in view of Redlinger et al. (US 20090266544).
Swadi discloses the invention substantially as claimed and as discussed above.
Regarding claim 4: Swadi discloses connecting an anchor 236 below the whipstock connector (Fig. 2; [0050]-[0051]) but does not explicitly disclose that supporting the tool includes connecting a bridge plug below the whipstock connector. Redlinger discloses connecting an anchor 236 below the whipstock connector and that the anchor can be a bridge plug 38 (Fig. 1; [0042]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the system of Swadi so that supporting the tool includes connecting a bridge plug below the whipstock connector as taught by Redlinger. As both Swadi and Redlinger teach tools below the whipstock, that the tools need to be anchored/supported teach similar structure for blocking and unblocking the cement ports, and as orienting and fixing a whipstock in a desired position is very well-known in the art, it would have been within routine skill to have selected a specific fixing/sealing apparatus from a finite selection of anchoring/sealing systems. Such a selection/addition and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Regarding claim 5: Swadi, as modified by Redlinger, discloses that axially loading the tool includes one of pulling up on the window mill, and pushing down on the window mill, and rotating the window mill to set the bridge plug (Swadi - Fig. 2; [0050]-[00521; Redlinger - discloses the bridge plug). 
Regarding claim 6: Swadi, as modified by Redlinger, discloses disconnecting the window mill and the whipstock connector from the bridge plug (Swadi - Fig. 2; [0050]-[0051]; Redlinger - discloses the bridge plug). 
Regarding claim 7: Swadi, as modified by Redlinger, discloses repositioning the window mill and the whipstock connector in the well bore; and anchoring the whipstock connector to a casing tubular extending into the well bore (Swadi - Figs. 1, 2, 23; [0050], [0051], [0054], [0108], [0119]-[0120]]; Redlinger - discloses the bridge plug). 
Regarding claim 8: Swadi, as modified by Redlinger, discloses cutting a window in a tubular after the bridge plug is set without extracting the window mill from the well bore (Swadi - Figs. 1, 2, 23; [0050], [0051], [0054], [0108], [0119]-[0120]]; Redlinger - discloses the bridge plug). 
Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hart et al (US 20050039905), Grigor et al. (US 20130168151), McGarian (US 20100012322), Haugen et al. (US 6695056) alone or in combination disclose several claimed features such as a window mill connected to a whipstock and further tools connected below the whipstock.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Taras P Bemko/
Primary Examiner, Art Unit 3672
8/22/2022